Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This communication is a notice of allowability to application 16/221,579 filed on 02/07/2022. Claim(s) 1, 3-14, and 17-20 are allowed.

Response to Arguments 
Claim Rejections - 35 USC § 112
	Applicant’s amendments and arguments, see page(s) 8-10, filed February 02, 2022, with respect to Claim(s) 1, 3-14, and 17-20 have been fully considered and are persuasive. Examiner, respectfully, notes to see the below examiner amendment. The 35 USC § 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s amendments and arguments, see page(s) 10-11, filed February, 02, 2022, with respect to Claim(s) 11-14 and 17-20 have been fully considered and are
persuasive. The 35 USC § 103 rejection has been withdrawn.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

	Authorization for this examiner’s amendment was given in an interview call with Attorney Camille Wilson on February 9, 2021, the examiner’s amendment is made with respect to the Claim 1 filed 02/02/2022.

Please amend Claim 1 as follows: 

1. (Amended) A system for estimating relocations comprising: 
	a plurality of local computing devices couplable to an internet computer network, wherein each of the plurality of local computing devices generates one or more proposal requests for relocation quotes comprising at least one price estimate, wherein each proposal request is stored as a proposal data packet on a local computing device that generated the proposal request; 
	one or more memory resources comprising: 
		a proposal data packet database comprising synchronized data packets received from the plurality of local computing devices; 
		an inventory database comprising inventory data and inventory pricing data, wherein the inventory data is associated with inventory pricing; 
		a materials database comprising materials data and materials pricing data, wherein the materials data is associated with materials pricing; and 
the materials database, and the labor database as relate to labor requirements associated with moves; 
		a remote server coupled to the one or more memory resources and an internet computer network, wherein the remote server is configured to: 
		communicate with a first local computing device, wherein the first local computing device comprises one of the plurality of local computing devices, and wherein a communication occurs when the first local computing device is coupled to the internet computer network; 
		receive a first proposal data packet from the first local computing device; Page 2 of 12Attorney Docket No.: TELEOOO1NPPATENT Application Number: 16/221,579 Filing Date: December 16, 2018 
		identify from the first proposal data packet a first proposal request for a first relocation quote, wherein the first proposal request comprises at least a first customer, a first origin, a first destination, a requested move date, and an estimated inventory; associate an estimated move plan with the first proposal data packet, wherein the estimate move plan is based on one or more the first origin, the first destination, the requested move date, and the estimated inventory; 
		access the one or more memory resources; 
		associate the estimated move plan with a first set of labor classifications, a first set of materials, and a first set of inventory;

		 create a first proposal estimating a first relocation quote based on the first set of labor pricing data, the first set of inventory pricing, first set of materials pricing, and the first set of location pricing data; 
		identify from the first proposal data packet CRM data related to a customer profile; and 
		synchronize with an external CRM databases, wherein synchronization syncs CRM data to the external CRM databases.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner
notes that for the reasons outlined below, Independent Claim(s) 1 and 11, are
distinguished from the prior art.
Horowitz et al. (US 2013/0132295). Horowitz et al. teaches one or more devices that allow a user to input moving data information, which, user request data will be stored. The system will provide the user with moving pricing information based on the input provided by the user. Horowitz et al., further, teaches that an inventory database, labor database, and materials database that contains various associated information, which, 
Xie (US 2009/0187622). Xie teaches that a client can send a data packet to a server. The server will then determine if the sever is able to sync the data packet of the user and if the server determines that the data packet can be synced then the request will be accepted otherwise a notification will be sent to user that the sync failed. However, Xie, doesn’t explicitly teach an external system that is able to communicate and inform the separate labor database, materials database, and an inventory database. Xie, also, doesn’t explicitly teach that pricing information will be aggregated with their corresponding requirements such as inventory pricing having a first set of location pricing associated with one or more the first origin, the first destination, and the requested move date, labor classifications for the labor pricing, and set of materials for the materials pricing. Xie, further, doesn’t teach that the system will receive data packets, which, an external CRM database will then synch a customer profile information into the CRM database.
Srinivasan (US 2005/0004805). Srinivasan teaches that customer information can be stored in a database and the moving help website will retrieve the customer information from the database, which, the system will then determine based on prior history the amount of man hours needed to unload a certain size truck in order to help look-up quotes and estimates for the move. However, Srinivasan, doesn’t explicitly teach an external system that is able to communicate and inform the separate labor database, materials database, and an inventory database. Srinivasan, further, doesn’t teach that the system will receive data packets, which, an external CRM database will then synch a customer profile information into the CRM database.
Syed et al. (US 2019/0180209). Syed et al. teaches a database that can store logistical data. The logistical data can consist of load time, travel time, number of required movers, and hourly rate for movers, which, the system will be able to manipulate the cost for moving based on the stored information. However, Syed et al., doesn’t teach an external system that is able to communicate and inform a separate labor database, materials database, and an inventory database. Syed et al., further, doesn’t teach that the system will receive data packets, which, an external CRM database will then synch a customer profile information into that database.
Van Cleave et al. (US 7,707,049). Van Cleave et al. teaches an application server that consist of various components such as an external rules management system for updating and maintaining information. The 
“How to Estimate Moving Cost: A Better Way,” by Tom Gerencer, November 15, 2016, (hereinafter Cost). Cost teaches a way to estimate the cost for moving. Cost, further, teaches determining the cost for the truck rental companies such the truck sizes based on the customer living conditions. Cost, also, teaches taking supplies into consideration such as furniture pads and hand trucks. Cost, also, teaches determining the labor cost based if movers or the customer is loading the truck. However, Cost, doesn’t explicitly teach an external system that is able to communicate and inform the separate labor database, materials database, and an inventory database. Cost, also, doesn’t explicitly teach that pricing information will be aggregated with their corresponding requirements such as inventory pricing having a first set of location pricing associated with one or more the first origin, the first destination, and the requested move date, labor classifications for the labor pricing, and set of materials for the materials pricing. Cost, further, doesn’t teach that the system will receive data packets, which, an external CRM database will then synch a customer profile information into the CRM database.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628